DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 15-20 of U.S. Patent No. 11238638. Although the claims at issue are not identical, they are not patentably distinct from each other because the new application is a broader recitation of the allowed patent.
16/999,746
17/557,227
1. A graphics processing system arranged to render a scene in a rendering space, wherein the rendering space is sub-divided into a plurality of tiles, and each tile is sub-divided into a plurality of microtiles, each microtile comprising at least one pixel, the graphics processing system comprising: 

a first hardware element configured to calculate a first output based on coordinates of a microtile within a tile; 
a plurality of second hardware elements, each configured to calculate a respective second output based on coordinates for a pixel within the microtile; and 
hardware logic configured to generate an edge test output value or depth calculation value based on at least one of the second outputs, wherein the scene is rendered in said rendering space using the generated edge test output values or depth calculation values.
1. A graphics processing system arranged to render a scene in a rendering space, wherein the rendering space is sub-divided into a plurality of tiles, and each tile is sub-divided into a plurality of microtiles, each microtile comprising at least one pixel, the at least one pixel comprising one or more subsamples, the graphics processing system comprising: 
a plurality of first hardware elements, each configured to calculate a respective first output based on coordinates for a pixel; 
a plurality of second hardware elements, each configured to calculate a respective second output based on coordinates for a subsample within the pixel; and 
hardware logic configured to generate an edge test output value or depth calculation value based on at least one of the first outputs, wherein the scene is rendered in said rendering space using the generated edge test output values or depth calculation values.
2. The graphics processing system according to claim 1, wherein the hardware logic is configured to generate the edge test output value or depth calculation value by combining the first output and the at least one second output.
2. The graphics processing system according to claim 1, wherein the hardware logic is configured to generate the edge test output value or depth calculation value by combining the at least one first output and the at least one second output.
15. A method of calculating an edge test output value or a depth calculation value in a graphics processing system arranged to render a scene in a rendering space, wherein the rendering space is sub-divided into a plurality of tiles, and each tile is sub-divided into a plurality of microtiles, each microtile comprising at least one pixel, the method comprising: 

in a first hardware element, calculating a first output based on coordinates of a microtile within a tile; 
in each of a plurality of second hardware elements, calculating a second output based on coordinates of a pixel within a microtile; and 
generating an edge test output value or a depth calculation value based on at least one of the second outputs.
15. A method of calculating an edge test output value or a depth calculation value in a graphics processing system arranged to render a scene in a rendering space, wherein the rendering space is sub-divided into a plurality of tiles, and each tile is sub-divided into a plurality of microtiles, each microtile comprising at least one pixel, the at least one pixel comprising one or more subsamples, the method comprising: 
in each of a plurality of first hardware elements, calculating a first output based on coordinates of a pixel; 
in each of a plurality of second hardware elements, calculating a respective second output based on coordinates for a subsample within the pixel; and 
generating an edge test output value or a depth calculation value based on at least one of the first outputs.
16. The method of claim 15, further comprising: generating the edge test output value or depth calculation value by combining the first output and the at least one second output.
16. The method of claim 15, further comprising: generating the edge test output value or depth calculation value by combining the at least one first output and the at least one second output.
18. The method of claim 15, wherein a plurality of edge test output values or depth calculation values are generated in parallel by combining a different combination of the first output and one of the plurality of second outputs.
18. The method of claim 15, wherein a plurality of edge test output values or depth calculation values are generated in parallel by combining a different combination of one of the plurality of first outputs and one of the second outputs.
19. The method of claim 18, further comprising one of: (i) determining whether there are more possible combinations of the first output and a plurality of second outputs than addition and comparison elements; and in response to determining that there are more possible combinations of the first output and a plurality of second outputs than addition and comparison elements, selecting a mode of operation with a reduced size of a microtile such that it comprises fewer pixels; or: (ii) determining whether there are more possible combinations of the first output and a plurality of second outputs than addition and comparison elements; and in response to determining that there are more possible combinations of the first output and a plurality of second outputs than addition and comparison elements, generating an edge test output value or depth calculation value from each of a first subset of the possible combinations in a first clock cycle and generating an edge test output value or depth calculation value from each of a second subset of the possible combinations in a second clock cycle, wherein the first and second subsets are non- overlapping
19. The method of claim 18, further comprising either: (a) determining whether there are more possible combinations of a plurality of first outputs and the second outputs than addition and comparison elements; and in response to determining that there are more possible combinations of a plurality of first outputs and the second outputs than addition and comparison elements, selecting a mode of operation with a reduced size of a microtile such that it comprises fewer pixels; or: (b) determining whether there are more possible combinations of a plurality of first outputs and the second outputs than addition and comparison elements; and in response to determining that there are more possible combinations of a plurality of first outputs and the second outputs than addition and comparison elements, generating an edge test output value or depth calculation value from each of a first subset of the possible combinations in a first clock cycle and generating an edge test output value or depth calculation value from each of a second subset of the possible combinations in a second clock cycle, wherein the first and second subsets are non-overlapping.
20. A non-transitory computer readable storage medium having stored thereon a computer readable dataset description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture a graphics processing system arranged to render a scene in a rendering space, wherein the rendering space is sub-divided into a plurality of tiles, and each tile is sub-divided into a plurality of microtiles, each microtile comprising at least one pixel, the graphics processing system comprising: 
a first hardware element configured to calculate a first output based on coordinates of a microtile within a tile; a plurality of second hardware elements, each configured to calculate respective second output based on coordinates for a pixel within the microtile; and hardware logic configured to generate an edge test output value or depth calculation value based on at least one of the second outputs, wherein the scene is rendered in said rendering space using the generated edge test output values or depth calculation values.
20. A non-transitory computer readable storage medium having stored thereon a computer readable dataset description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture a graphics processing system arranged to render a scene in a rendering space, wherein the rendering space is sub-divided into a plurality of tiles, and each tile is sub-divided into a plurality of microtiles, each microtile comprising at least one pixel, the at least one pixel comprising one or more subsamples, the graphics processing system comprising: 
a plurality of first hardware elements, each configured to calculate respective first output based on coordinates for a pixel; a plurality of second hardware elements, each configured to calculate a respective second output based on coordinates for a subsample within the pixel; and hardware logic configured to generate an edge test output value or depth calculation value based on at least one of the first outputs, wherein the scene is rendered in said rendering space using the generated edge test output values or depth calculation values.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art discloses the bolded and italicized features:
Claim 1. A graphics processing system arranged to render a scene in a rendering space, wherein the rendering space is sub-divided into a plurality of tiles, and each tile is sub-divided into a plurality of microtiles, each microtile comprising at least one pixel, the at least one pixel comprising one or more subsamples, the graphics processing system comprising: a plurality of first hardware elements, each configured to calculate a respective first output based on coordinates for a pixel; a plurality of second hardware elements, each configured to calculate a respective second output based on coordinates for a subsample within the pixel; and hardware logic configured to generate an edge test output value or depth calculation value based on at least one of the first outputs, wherein the scene is rendered in said rendering space using the generated edge test output values or depth calculation values.Claims 2-14 depend on allowable claim 1.Claim 15. A method of calculating an edge test output value or a depth calculation value in a graphics processing system arranged to render a scene in a rendering space, wherein the rendering space is sub-divided into a plurality of tiles, and each tile is sub-divided into a plurality of microtiles, each microtile comprising at least one pixel, the at least one pixel comprising one or more subsamples, the method comprising: in each of a plurality of first hardware elements, calculating a first output based on coordinates of a pixel; in each of a plurality of second hardware elements, calculating a respective second output based on coordinates for a subsample within the pixel; and generating an edge test output value or a depth calculation value based on at least one of the first outputs.
Claims 16-19 depend on allowable claim 15.
Claim 20. A non-transitory computer readable storage medium having stored thereon a computer readable dataset description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture a graphics processing system arranged to render a scene in a rendering space, wherein the rendering space is sub-divided into a plurality of tiles, and each tile is sub-divided into a plurality of microtiles, each microtile comprising at least one pixel, the at least one pixel comprising one or more subsamples, the graphics processing system comprising: a plurality of first hardware elements, each configured to calculate respective first output based on coordinates for a pixel; a plurality of second hardware elements, each configured to calculate a respective second output based on coordinates for a subsample within the pixel; and hardware logic configured to generate an edge test output value or depth calculation value based on at least one of the first outputs, wherein the scene is rendered in said rendering space using the generated edge test output values or depth calculation values.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        12/3/2022